OPINION OF THE COURT
No assignments of error have been filed by appellant although the time for filing the same has long since passed. Appellee has moved to *Page 299 
dismiss the appeal and affirm judgment. The motion will be sustained, upon the authority of section 22 of chapter 43, Laws 1917, and Acequia Madre et al. v Meyer et al., 17 N.M. 371,128 P. 68, Gauss-Langerberg Hat Co. v. Bank, 17 N.M. 233, 134 P. 794, Hubbell v. Armijo, 18 N.M. 68, 133 P. 978, In re Murray, 19 N.M. 53,  140 P. 1042, and Neher v. Armijo, 11 N.M. 67, 66 P. 517, and the appeal will be dismissed, and the judgment affirmed, and the cause remanded, with directions to proceed accordingly; and it is so ordered.
BICKLEY and WATSON, JJ., concur.